Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9 and 17-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vaghani, WO 2009/146001.
With respect to claim 1, Vaghani teaches a storage device comprising computer executable instructions that upon execution by a processor cause the processor to:
allocate, based on state information associated with a virtual disk that is disassociated from a virtual disk file, a section of the virtual disk file to describe a virtual disk extent without overwriting a preexisting bit pattern within the section of the virtual disk file, in pars. 47-48, 
modify the state information associated with the virtual disk to comprise an indication of a mapped state associated with the virtual disk extent, the mapped state indicating that the virtual disk extent is described by the virtual disk file, in pars. 47-48. 
With respect to claim 2, Vaghani teaches the storage device of claim 1, further comprising instructions that upon execution cause the processor to: respond to an offset query command with information that identifies at least one of: sectors of the virtual disk that are non-zero, sectors of the virtual disk that are in a non-transparent state, sectors of the virtual disk that are in the mapped state, or sectors of the virtual disk that are in an initialized state, in par. 32, where the metadata indicates a mapping.
With respect to claim 3, Vaghani teaches the storage device of claim 1, further comprising instructions that upon execution cause the processor to: send a request to a file system controlling the virtual disk file to issue at least one command selected from a group of commands comprising: a trim command, an unmap command, a write same of zero command, and an offload write of a zero token command, in par. 48.
With respect to claim 4, Vaghani teaches the storage device of claim 1, further comprising instructions that upon execution cause the processor to: determine a portion of the virtual disk file that corresponds to a portion of a second virtual disk extent; and send a trim command for the determined portion of the virtual disk file to a file system configured to store the virtual disk file on a storage device, in par. 54.
With respect to claim 5, Vaghani teaches the storage device of claim 1, further comprising instructions that upon execution cause the processor to: dissociate the virtual disk extent from the section of the virtual disk file and modify the state information associated with the virtual disk extent to indicate that the virtual disk extent has no associated space in the virtual disk file in response to receipt of a request to trim a range of sectors that includes the virtual disk extent, in pars. 47-48 and 54.
With respect to claim 6, Vaghani teaches the storage device of claim 5, further comprising instructions that upon execution cause the processor to: receive a request to write data to the virtual disk extent; zero an unused section of the virtual disk file based on the state information associated with the virtual disk extent, the state information indicating that the virtual disk extent was zeroed; and allocate the unused section of the virtual disk file to describe the virtual disk extent, in pars. 47-48.
With respect to claim 7, Vaghani teaches the storage device of claim 5, further comprising instructions that upon execution cause the processor to: receive a request to write to the virtual disk extent; and allocate an unused section of the virtual disk file to describe the virtual disk extent without modifying contents of the unused section of the virtual disk file, in pars. 47-48.
With respect to claim 8, Vaghani teaches the storage device of claim 5, further comprising instructions that upon execution cause the processor to: receive a request to write to the virtual disk extent; overwrite an unused section of the virtual disk file with a non-information-disclosing bit pattern based on the state information associated with the virtual disk extent, the state information indicating that the file system is not securing access to the 
With respect to claim 9, Vaghani teaches the storage device of claim 5, further comprising instructions that upon execution cause the processor to: send, based on state information indicating that the virtual disk extent was zeroed, a zero token to a requestor in response to receipt of an offload read request associated with the virtual disk extent, in pars. 47-48.
With respect to claim 17, Vaghani teaches a computer implemented method for storing data for a virtual machine, comprising:
exposing a virtual storage device to a guest operating system, the virtual storage device comprising a virtual disk extent that is from a virtual disk file, in pars. 36-37; 
receiving a request to write data to the virtual disk extent, in pars. 47-48;
when the virtual disk extent comprises free space, allocating a section of the virtual disk
file to describe the virtual disk extent without overwriting a preexisting bit pattern within the
section of the virtual disk file, in pars. 47-48;
modifying state information associated with the virtual disk to comprise an indication
of a mapped state associated with the virtual disk extent, the mapped state indicating 
that the virtual disk extent is mapped to the allocated section of the virtual disk file, in pars. 47-48; and
storing the data to the allocated section of the virtual disk file, in pars. 47-48.
With respect to claim 18, Vaghani teaches the method of claim 17, further comprising dissociating the virtual disk extent from the virtual disk file and modifying the state information 
With respect to claim 19, Vaghani teaches the method of claim 17, further comprising dissociating the virtual disk extent from the virtual disk file and modifying the state information associated with the virtual disk extent to indicate that the virtual disk extent comprises arbitrary data in response to receipt of a signal from a file system identifying the virtual disk extent as free space, in pars. 47-48.
With respect to claim 20, Vaghani teaches the method of claim 17, further comprising dissociating the virtual disk extent from the virtual disk file and modifying the state information associated with the virtual disk extent to indicate that the virtual disk extent comprises a non-information disclosing bit pattern in response to receipt of a request to trim all the sectors of the virtual disk extent, in pars. 47-48 and 54.
With respect to claim 21, Vaghani teaches the method of claim 18, further comprising sending a zero token to a requestor in response to receipt of an offload read request associated with the virtual disk extent, in par. 48.

Allowable Subject Matter
Claims 10 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, a close prior art of record, Vilayannur et al., US PGPub 2012/0167080, teaches a computer system, comprising a processor, a memory coupled to the processor, the memory including instructions that upon execution by the processor cause the computer system to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/17/202 have been fully considered but they are not persuasive, with respect to independent claim 1.  On page 2, Applicant states “it is illogical to conclude that zeroing extents, with or without writing zeroes, discloses allocation as recited by .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136